

Exhibit 10.46


AMENDMENT TO
THE PBG 2004 LONG TERM INCENTIVE PLAN; and
THE PBG STOCK INCENTIVE PLAN


The PBG 2004 Long Term Incentive Plan and the PBG Stock Incentive Plan, each as
amended from time to time (collectively the “Plans”) are hereby amended as
follows, effective as of December 20, 2017.


I.


The Plans shall be amended as follows:
Any reference in a Stock Provision (as defined below) to determining one or more
prices for PepsiCo Stock on the New York Stock Exchange, Inc. (“NYSE”),
including prices reported on the composite tape for securities listed on the
NYSE, shall instead be a reference to one or more prices for PepsiCo Stock on
the principal exchange on which PepsiCo Stock is traded as of the time in
question, and any reference to trading days of the NYSE, or to rules,
regulations or listing requirements of the NYSE, shall instead be a reference to
trading days or rules, regulations or listing requirements (as applicable) of
the principal exchange on which PepsiCo Stock is traded as of the time in
question.
A “Stock Provision” means a provision in any one of the Plans that – (i)
determines the value of PepsiCo Stock (as defined below) by reference to one or
more prices for PepsiCo Stock on the NYSE, including prices reported on the
composite tape for securities listed on the NYSE, (ii) determines what is a
trading day (for any rights that are limited to trading days) by reference to
trading days of the NYSE, or (iii) applies limitations with respect to any one
of the Plans (or awards thereunder) based on rules, regulations or listing
requirements adopted by the NYSE.


“PepsiCo Stock” is stock of PepsiCo, including stock of PepsiCo that is (or is
referred to as) PepsiCo Common Stock or PepsiCo Capital Stock.


Any definition of “fair market value” related to PepsiCo Stock that is contained
in the Plans and that references prices from the NYSE composite tape (or another
NYSE source) shall instead reference prices as of the applicable date as
reported by Bloomberg, L.P., or any successor thereto or any another financial
reporting service selected by PepsiCo, Inc. in good faith.
II.


Corrections to the Plans’ documents necessary to carry forth the above
amendment, including corrections to cross-references affected by this amendment
and carrying forward changes in defined terms, shall be made as necessary.






--------------------------------------------------------------------------------






PEPSICO, INC.


By: /s/ Ruth Fattori                    
Ruth Fattori
Executive Vice President and Chief Human Resources Officer


Date: February 7, 2018


Law Department Approval






By: /s/ Stacy DeWalt Grindal        
Stacy DeWalt Grindal
Senior Legal Director, Employee Benefits Counsel




Date: February 7, 2018




